In re Bridgewater, James; — Plaintiffs); applying for supervisory and/or remedial writ; Parish of Jefferson, 24th Judicial District Court, Div. “C”, No. 91-4947; to the Court of Appeal, Fifth Circuit, No. 97-KH-0718.
*1155Granted for the sole purpose of transferring the pleading to the district court with instructions to the district judge to act on relator’s petition for habeas corpus filed via certified mail on July 7, 1997. The district court is ordered to provide this Court with a copy of its judgment.
KIMBALL, J., not on panel.